Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 1 of 10




                EXHIBIT A
       Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 2 of 10




June 24, 2021


VIA FEDEX

MASHREQBANK PSC
Attn: Subpoena Processing
50 Broadway, Suite 1500
New York, NY 10004

         Re: In re Application of Makhpal Karibzhanova for Judicial Assistance Pursuant to
             28 U.S.C. § 1782, S.D.N.Y. No. 21-mc-442 (KPF)

To Whom It May Concern:

       Enclosed please find a subpoena for customer records, issued pursuant to the June 15, 2021
order of Judge Katherine Polk Failla in Case No. 21-mc-00442 in the U.S. District Court for the
Southern District of New York. The return date on the subpoena is July 9, 2021.

       Thank you for your attention to this matter. Please feel free to contact me with any
questions or concerns.

                                                     Very truly yours,



                                                     John W. Moscow
                    Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 3 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ DistrictofofNew York
                                                                               __________

                                                                              )
  IN THE MATTER OF THE APPLICATION OF                                         )
  MAKHPAL KARIBZHANOVA FOR JUDICIAL                                           )        Civil Action No. 21 Misc. 442 (KPF)
  ASSISTANCE PURSUANT TO 28 U.S.C. §                                          )
                                                                              )
  1782
                                                                              )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  MashreqBank PSC

                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Attachment A.


  Place: Lewis Baach Kaufmann Middlemiss PLLC                                           Date and Time:
           The Chrysler Bldg, 405 Lexington Avenue, 64th Floor                                              July 9, 2021 5:00 pm
           New York, NY 10174 (212) 826-7001

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:      June 24, 2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                   /s/ John W. Moscow
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Applicant
Makhpal Karibzhanova                                                    , who issues or requests this subpoena, are:
John W. Moscow, 405 Lexington Ave, 64th Fl, New York, NY 10174 john.moscow@lbkmlaw.com (212) 822-0164

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 4 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 21 Misc. 442 (KPF)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 5 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 6 of 10




             ATTACHMENT A
       Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 7 of 10




                                        INSTRUCTIONS

       The following instructions (as well as the requirements of Rule 34 of the Federal Rules of

Civil Procedure and the applicable Local Rules) apply to these Document Requests:

       1.      You should produce any and all documents requested as they are kept in the

ordinary course of business and You should produce or identify the file or sub-file in which the

responsive document was located.

       2.      All grounds for an objection to a Request should be stated with specificity.

       3.      If a Request is objected to, please state as clearly as possible whether documents

are being produced in response to the Request, or whether documents facially responsive to the

Request are being withheld or not being searched for. If documents facially responsive to the

Request are being withheld or not being searched for, please indicate clearly and specifically the

nature of those documents.

       4.      In responding to these Requests, You should produce all responsive electronic

mail or messages (“e-mail”), either in hard copy or electronic format, including any e-mail that has

been deleted from a workstation but still can be retrieved from a server, or any archive, including

the archive for a workstation or a server, or any backup tape, including the backup tape for any

workstation or server.

       5.      Whenever any document is or would have been required to be produced pursuant

to these Requests and that document has been destroyed or lost, has been given to another person

not now subject to Your control, or otherwise cannot be produced, set forth the contents of the

document, the date of destruction, loss, or other disposition, the name of the person who ordered

or authorized such destruction, loss, or disposition or otherwise has knowledge thereof, identify

the document fully, and produce any other documents concerning the destroyed document,



                                                 1
       Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 8 of 10




including without limitation all documents that refer to the destroyed document.

                                  CLAIMS OF PRIVILEGE

        If any of the Requests herein are objected to, whether in whole or in part, on the grounds

 that the information sought is privileged, You are requested to produce those portions of such

 documents and/or information as to which no privilege is claimed.            With respect to each

 document or portion of a document or item of information for which privilege is claimed:

                a.     identify the privileged document or information;

                b.     state the general subject matter of the document;

                c.     state the date, addressee or recipient(s) including, but not limited to,

                       any cc’s or bcc’s, the author or initiator of such document or information,

                       and any other person that reviewed, or had an opportunity to review, the

                       document or information;

                d.     state specifically the exact privilege claimed, together with such facts

                       as will enable the Court to determine the merit of the claim of privilege.

                                         DEFINITIONS

       The full text of the definitions and rules of construction set forth in Local Civil Rule 26.3

paragraphs (c) and (d) is incorporated by reference into these Document Requests. In addition,

“You” or “Your” shall mean MASHREQBANK PSC.




                                                2
        Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 9 of 10




                                   DOCUMENT REQUESTS

        You are requested to produce for inspection and copying the following documents from

the files in your possession, custody or control that were generated, forwarded or received between

January 1, 2014 and the present.

        Correspondent Banking Records

        The following are account identifying information for foreign bank accounts that may have

executed SWIFT wire payments through your correspondent banking system. For the Account

Numbers and Party Names set forth below, please provide full SWIFT information data. The

account names and possible account numbers are organized by originating/beneficiary bank.

Please search by both account name and account number.

   1.      MashreqBank PSC (UAE)

           a. Specific Account Information:

                   i. Account Name: Stars Dome Real Estate Broker

                   ii. Account Number:            0560

        Additional Correspondent Records

        The following are entities that may have executed SWIFT wire payments through your

correspondent banking system.       Please provide full SWIFT information data for transfers

originating from or benefiting the following entities.

   1.      LAFONDA INVEST PTE. LTD. (Singapore);

   2.      LAFONDA HOLDING PTE. LTD. (Singapore);

   3.      LAFONDA LIMITED (Cyprus);

   4.      NAVONO LIMITED (Cyprus);

   5.      SIGIRIYA LTD (Belize);




                                                 1
     Case 1:21-mc-00442-KPF Document 39-2 Filed 09/07/21 Page 10 of 10




6.      ENIGMA INVEST PTE. LTD. (Singapore);

7.      BERGUOLLA LIMITED (Cyprus);

8.      ARATAN CAPITAL PTE. LTD. (Singapore);

9.      ALGARIA LIMITED (Cyprus).




                                      2
